Relator was charged by indictment in the District Court of Brazos County with the offense of rape by force, threats and fraud. Upon a habeas corpus hearing he was denied bail. The facts and circumstances of this case make it inadvisable, we think, for this court to make any extended statement or analysis of them. Suffice it to say that the evidence exhibited in the record is sufficient to raise defensive issues and mitigating circumstances, which, if believed by the jury, would not result in a verdict assessing death as a punishment.
For a full statement of the law which governs this court in cases of this character see: Ex Parte Cuaron, 274 S.W. 610; Ex Parte Hicks, 254 S.W. 1109; Ex Parte Harris, 234 S.W. 398; Ex Parte Dooley, 74 Tex.Crim. Rep., 170 S.W. 303; Ex Parte Stevens, 85 Tex.Crim. Rep., 213 S.W. 656; Ex Parte Burton, 75 Tex.Crim. Rep., 170 S.W. 308; Ex Parte Townsley,87 Tex. Crim. 252, 220 S.W. 1092; Ex Parte Young, 87 Tex. Crim. 415,  222 S.W. 242.
The judgment denying bail is reversed and bail is granted relator in the sum of $5,000.
Reversed and bail granted.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.